Citation Nr: 0521547	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-14 892	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the RO which denied service connection for left and right 
knee disorders, and which reopened and denied the claims of 
service connection for a back disorder and for PTSD.

In August 1982, the RO denied the claim of service connection 
for a back disability.  The veteran did not appeal the 
adverse determination.  As a result, the August 1982 RO 
decision is final.  Thus, new and material evidence is needed 
to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In March 
1999, the RO denied the claim of service connection for a 
back disability, finding that the veteran had not submitted 
new and material evidence.  In that same decision, the RO 
denied the claim of service connection for PTSD.  The veteran 
did not appeal the adverse determination decision.  In March 
2000, the RO again denied the claim of service connection for 
a back disability, finding that the veteran had not submitted 
new and material evidence to reopen the claim.  The veteran 
did not appeal the decision and thus, it is final.  As noted 
above, in January 2002, the RO reopened the claims for 
service connection for PTSD and for a back disability and 
proceeded to deny the claims on a de novo basis.  
Irrespective of the RO's action in January 2002, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for a back disability and for PTSD.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.  

In January 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge during a Video Conference Board 
hearing.

The claim of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right or left knee disorder 
which is related to service, due to a service-connected 
disorder, or arthritis of the right or left knee which was 
diagnosed within one year following her discharge from 
service.

2.  In August 1982, the RO denied service connection for a 
back disability and in March 1999 and March 2000, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disability.  The veteran was notified of the adverse 
determinations, but did not appeal.

3.  Evidence submitted since the RO's March 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a back disability.

4.  In March 1999, the RO denied the claim of service 
connection for PTSD.  The veteran was notified of the adverse 
determination, but did not file an appeal.

5.  Evidence submitted since the RO's March 1999 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The March 2000 RO rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the 
final March 2000 rating decision; thus, the claim of service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  The March 1999 RO rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

6.  New and material evidence has not been received since the 
final March 1999 rating decision; thus, the claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed January 2002 rating decision, a July 
2002 statement of the case (SOC), and supplemental statements 
of the case dated in December 2002, and July 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in May 2001, August 2003 and April 2004 letters, 
the RO notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letters dated in May 2001, 
August 2003, and April 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Notice letters regarding the veteran's claims were 
sent in May 2001, August 2003 and April 2004.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  The notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated in January 2004 and a 
SSOC was mailed to the appellant in July 2004.  

Moreover, the Board finds that VA has satisfied it duty to 
assist the veteran.  Throughout this appeal process, VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
outpatient treatment reports, and VA examination reports.  
The veteran has not identified any additional evidence 
pertinent to her claims, not already of record and there are 
no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Service connection for right and left knee disorders

The veteran is service-connected for residuals, bunionectomy 
for dorsal medial exostosis and hallus valgus, left great 
toes, rated 10 percent disabling and residuals, bunionectomy 
with hallus valgus, right great toe, rated 10 percent 
disabling.

The veteran contends that she has a right and left knee 
disorder (including arthritis in the knees) due to her 
service-connected right and left foot disorders.  She also 
claims that her knees were injured during a sexual assault in 
service which resulted in a current bilateral knee 
disability.  (See December 2002 RO hearing testimony and 
January 2005 Travel Board hearing testimony).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Moreover, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

The veteran's service medical records are negative for a 
diagnosed right and/or left knee disorder.  When examined in 
December 1976, the veteran denied a history of trick or lock 
knee and physical examination revealed normal lower 
extremities.  Examination in February 1978 revealed that her 
extremities and musculoskeletal system were normal.  In 
September 1978, the veteran complained of left knee pain.  X-
ray studies of the left knee, however, were negative.  Her 
March 1979 service separation examination shows that her 
lower extremities were normal.  On the associated health 
questionnaire, the veteran denied having a tricked or locked 
knee and reported that she was in good health.  

When examined in October 1980 by VA, the veteran did not 
complain of either a right or left knee disability and the 
examiner did not diagnosis a knee disability. An April 1988 
outpatient treatment report shows that the veteran complained 
of having a tingling sensation of both knees.   When treated 
in July 1988, the veteran complained of having a burning pain 
under the kneecaps.  An October 1988 report shows that the 
veteran complained bilateral knee pain.  A November 1988 
treatment report reveals that the veteran was in an 
automobile accident and that she subsequently complained of 
right knee swelling.  In September 1989, the veteran 
complained of right knee pain and was assessed as having 
right patella tendonitis and right infrapatella pain.  A 
December 1990 medical report gives a history of the veteran 
undergoing right knee arthroscopy that month.

VA examination in October 2001 reveals a diagnosis of 
degenerative joint disease involving both knees with 
limitation of motion involving both knees, by clinical 
examination.  An October 2001 X-ray study report revealed no 
significant abnormality of the knees.  The impression was 
negative bilateral knees.  

VA examination in March 2003 revealed a diagnosis of 
bilateral knee osteoarthritis.  The examiner reported that he 
reviewed the claims file.  Based on that review and physical 
examination, the examiner opined that it was not likely that 
the veteran's knee disability was related to the service-
connected bunionectomy and bilateral hallux valgus.

While the evidence shows that the veteran has a current 
bilateral knee disability, there is no medical evidence 
showing that such disorder is related to service.  As noted 
above, her service medical records were negative for an 
injury to the knees or of a diagnosed knee disability.  No 
competent medical evidence has been submitted which relates 
the veteran's current right and left knee disability to 
service.  

Additionally, there is no evidence showing that the veteran 
was diagnosed as having arthritis of the left or right knee 
within one year of the her July 1979 discharge from service.  
Arthritis of the knees was not diagnosed until several years 
following the veteran's discharge from service.  
Consequently, service connection is not warranted on a 
presumptive basis.  

Moreover, there is no competent medical evidence linking a 
right or left knee disorder to the veteran's service-
connected right and left foot disorder.  In fact, in March 
2003, a VA examiner stated that the veteran's bilateral knee 
disorder was not related to the veteran's service-connected 
right and left foot disorder.  The Board finds the opinion 
probative as it was given based on a review of the claims 
file and an examination of the veteran's knees.  
Additionally, there is no medical opinion evidence which 
contradicts this opinion.

The Board notes the veteran's assertion that she has a right 
and left knee disorder due to her service-connected bilateral 
foot disorder and/or due to an injury in service.  As noted 
above, the veteran has not provided any medical evidence to 
support her assertions.  The veteran is not competent to 
offer opinions regarding medical diagnosis or causation.  As 
a layperson, she lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of medical evidence showing that the veteran 
currently has a right and left knee disorder which is related 
to service, or evidence showing that she has arthritis of the 
knees within one year of her service discharge, or that she 
has a right and left knee disability due to a service-
connected disorder, the Board must find the preponderance of 
the evidence is against the claims; the benefit-of-the doubt 
doctrine is inapplicable and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



III.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.

The veteran claims that she has a back disability due to 
having a spinal tap during the birth of her child while on 
active duty in 1977.  Review of the record shows that the 
veteran was denied service connection for a back disorder in 
an August 1982 rating decision.  In this decision, the RO 
noted that her service medical records were negative for any 
complaints or diagnosis of a back disability.  The RO stated 
that although the veteran complained of back pain, her July 
1982 x-ray studies and physical examination were negative.  
The RO denied the claim based on a finding that the back 
disability claimed by the veteran was not shown by the 
evidence of record.  

In a March 1999, rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
the claim of service connection for a back disability.  The 
RO noted that the veteran had submitted a duplicate copy of 
the July 1982 VA examination report and that such evidence 
was not new and material.  The veteran did not appeal the 
decision.

In March 2000, the RO again denied the veteran's request to 
reopen the claim of service connection for a back disability.  
The RO noted the outpatient treatment records from 1999 
showing that she complained of back pain.  The RO pointed out 
that the records, however, did not show that the veteran 
currently had a back disability.  The RO therefore concluded 
that the claim of service connection had not been 
successfully reopened and the claim remained denied because 
the additional evidence submitted was not new or material.  
The RO notified the veteran of the adverse determination in 
April 2000, but she did not file a timely appeal.  

The prior August 1982 and March 2000 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2004).  If new and material evidence, 
however is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board notes that 
38 C.F.R. § 3.156 was amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as the 
veteran's claim to reopen was filed in March 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Following the March 2000 rating decision, VA examination 
reports were associated with the claims file which shows that 
the veteran currently has a back disability.    An August 
2001 VA examination report with associated x-ray studies 
revealed a diagnosis of degenerative joint disease involving 
the lumbar spine with limitation of motion of the lumbar 
spine and with sciatic radiculopathy involving the right 
lower extremity; and a left-sided disc protrusion at L4-5 
level and mild degenerative disc disease at L5-S1.  This 
evidence is both new and material.  At the time of the last 
final denial there was no evidence of the veteran having a 
current back disability.  Likewise, VA examinations in March 
2003 reveals a diagnosis of degenerative disease of the 
lumbar spine.  The additional evidence showing a current back 
disability is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
claim of service connection for a back disability is 
reopened.

The claim of service connection for a back disorder will be 
discussed in the remand section of this decision.


IV.  Whether new and material evidence has been received to 
reopen the claim of service connection for PTSD

The veteran contends that she has PTSD due to being sexually 
assaulted on two separate occasions during service.

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In March 1999, the RO denied the claim of service connection 
for PTSD.  In denying the claim, the RO noted that the 
veteran's service medical records were negative for a 
diagnosed nervous disorder; that the claims file contained 
diagnoses of PTSD; and that the veteran had not submitted any 
corroborating evidence of a sexual assault during service.  
The RO also noted the March 1998 statement from J.R. who 
stated that he lived with the veteran and had seen her 
experience nightmares, flashbacks, crying spells and anxiety 
attacks.  Following a review of all the evidence of record, 
the RO concluded that the veteran had not submitted any 
evidence showing that she had PTSD as a result of a verified 
service stressor.  

The veteran filed an application to reopen the claim of 
service connection for PTSD in May 2001.  Thus, the 
applicable regulation provides that new and material evidence 
is evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO stated 
that the veteran had not submitted any corroborating evidence 
of an inservice stressor which is related to a diagnosis of 
PTSD.  Thus, in order to reopen the claim, the veteran must 
submit corroborating evidence of her claimed inservice 
stressor of being sexually assaulted in service.  

Since the prior final decision, evidence has been added to 
the claims file.  The evidence includes additional 
psychiatric treatment reports which show a diagnosis of PTSD 
based on the veteran's report of being sexually assaulted in 
service and additional assertions by the veteran pertaining 
to being sexually assaulted in service.(See 1997 to 2003 
treatment reports and written statements and testimony by the 
veteran covering the period of 2001 to 2005).  This evidence, 
however, is not new and material.  The evidence is not new as 
it is duplicative of evidence that was on file at the time of 
the March 1999 final RO decision.  Likewise, the additional 
evidence is not material as it does not include any evidence 
which corroborates the veteran's assertion of being sexually 
assaulted in service.  None of the additional evidence shows 
that the veteran has PTSD based on a verified service 
stressor.  Therefore, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the claim of 
service connection for PTSD is not reopened and the claim 
remains denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

As new and material evidence has been received, the claim of 
service connection for a back disability is reopened.  To 
this extent only is the claim granted.

As new and material evidence has not been received to reopen 
the claim of service connection for PTSD, the claim is 
denied.




REMAND

As noted above, the veteran claims that her current back 
disability is due to receiving a spinal tap (i.e. epidural) 
during the delivery of her child while in service.

Service medical records show that the veteran was pregnant in 
1976.  The medical reports pertaining to her delivery are not 
of record.  Attempts should be made to obtain the hospital 
reports of her delivery which reportedly happened in 1977.  
The Board observes that in February 1978, the veteran was 
treated for problems related to her feet.  At that time, she 
also complained of low back pain described as cramping of the 
muscles.  In April 1978, she complained of anterior chest 
pain which radiated to the back.  

In March 2003 a VA physician opined that the veteran's 
current back disability was not related to her service-
connected bilateral foot disorders.  He, however, did not 
offer an opinion as to whether the veteran's current back 
condition was related to service, including an epidural given 
in service and/or her complaint of back pain in February 
1978.

As the facts in this case raise a medical question as to 
whether the veteran's current back disability is related to 
service, the veteran should be scheduled for a VA examination 
to include an opinion as to the etiology of her current back 
disability.  

In view of the foregoing, the claim is REMANDED for the 
following:

1.  Take appropriate steps to obtain the 
veteran's hospital reports pertaining to 
the delivery of her child in 1977.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the etiology of her current 
back disability.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
low back disorder, including the 
likelihood that it was medically caused 
by any incident of service.  The 
physician should specifically state 
whether the veteran's current back 
disability is related to an epidural 
injection (spinal tap) in service in 1977 
or to her February 1978 complaint of back 
pain.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


